


110 HR 2793 IH: To provide for the reinstatement of a license for a

U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2793
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2007
			Mr. Mollohan
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the reinstatement of a license for a
		  certain Federal Energy Regulatory Commission project.
	
	
		1.Reinstatement of license for Federal Energy
			 Regulatory Commission project
			(a)In GeneralNotwithstanding the time period specified
			 in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise
			 apply to the project numbered 7307 of the Federal Energy Regulatory Commission,
			 the Commission shall, on the request of the licensee for the project, in
			 accordance with that section (including the good faith, due diligence, and
			 public interest requirements of that section and procedures established under
			 that section), extend the time required for commencement of construction of the
			 project until 24 months after the date of enactment of this Act.
			(b)ApplicabilitySubsection (a) shall apply to the project
			 on the expiration of any extension, issued by the Commission under section 13
			 of the Federal Power Act (16 U.S.C. 806), of the time required for commencement
			 of construction of the project.
			(c)Reinstatement of Terminated
			 LicenseIf a license of the
			 Commission for the project has been terminated before the date of enactment of
			 this Act, the Commission shall—
				(1)reinstate the license effective as of the
			 date of the termination of the license; and
				(2)extend the time required for commencement
			 of construction of the project until 24 months after the date of enactment of
			 this Act.
				
